Citation Nr: 1022017	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  03-25 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for anxiety disorder, 
to include as due to undiagnosed illness.

2.  Entitlement to service connection for a respiratory 
disorder, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from February 3, 1983 to 
February 18, 1983 and from November 1990 to June 1991.  He 
served on active duty for training from November 1988 to 
March 1989.  He also served with reserve components at 
unverified dates from July 1991 to October 1996.  He served 
in Southwest Asia from December 22, 1990 to June 2, 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from July 2002 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

When the case was last before the Board in July 2008, the 
issues listed on the title page of this decision were 
remanded for additional development.


FINDING OF FACT

In October 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant of his desire to withdraw his appeal for the two 
issues listed on the title page of this decision.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met with respect to the claim for 
entitlement to service connection for anxiety disorder to 
include as due to undiagnosed illness.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met with respect to the claim for 
entitlement to service connection for a respiratory disorder 
to include as due to undiagnosed illness.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  The appellant, in 
correspondence received by VA on October 28, 2009, has 
withdrawn his appeal for the issue of entitlement to service 
connection for anxiety disorder, to include as due to 
undiagnosed illness, and for the issue of entitlement to 
service connection for respiratory disorder, to include as 
due to undiagnosed illness.  Such withdrawal is effective the 
date the letter was received at the Board.  38 C.F.R. 
§ 20.204(b)(3).  Accordingly, the Board does not have 
jurisdiction to review the appeal of the two issues listed on 
the title page of this decision.


ORDER

The Veteran's appeal for the issue of entitlement to service 
connection for anxiety disorder, to include as due to 
undiagnosed illness, is dismissed.

The Veteran's appeal for the issue of entitlement to service 
connection for a respiratory disorder, to include as due to 
undiagnosed illness, is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


